           Case 2:20-mc-00229-KJM-EFB Document 10 Filed 03/08/21 Page 1 of 4



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:20-MC-00229-KJM-EFB
12                  Plaintiff,                        STIPULATION AND ORDER EXTENDING TIME
                                                      FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                        AND/OR TO OBTAIN AN INDICTMENT
                                                      ALLEGING FORFEITURE
14   APPROXIMATELY $99,900.00 IN
     U.S. CURRENCY,
15
     APPROXIMATELY $37,965.00 IN
16   U.S. CURRENCY, AND
17   APPROXIMATELY $45,005.00 IN
     U.S. CURRENCY,
18
                    Defendants.
19

20          The United States and potential claimants Nicholas Keenoy, Corey McCloud, and Corey Lettieri

21 (“claimants”), by and through their counsel, submit the following Stipulation and Order pursuant to the

22 Court’s prior order in this case. The seizures forming the basis for this matter took place less than one

23 year ago (the matter was referred to the government nine months ago) and the parties acknowledge the

24 previous extensions given the COVID-19 pandemic, ongoing settlement negotiations in a multi-claimant

25 matter, and a potential parallel investigation into the conduct forming the basis for the seizures. In recent

26 weeks, the parties have engaged in productive settlement negotiations concerning the seizures.

27 Accordingly, the parties seek only a brief thirty-day extension and believe that this will be the final

28 request.
                                                          1
                                                                                Stipulation and Order to Extend Time
           Case 2:20-mc-00229-KJM-EFB Document 10 Filed 03/08/21 Page 2 of 4



 1                                                 Good Cause

 2          The seizures in this case stem from an investigation and resulting seizure at the Sacramento

 3 airport of three sums of currency from the potential claimants. The potential claimants were traveling to

 4 Sacramento from Philadelphia, Pennsylvania to purportedly visit family members of one of the potential

 5 claimants. The cash they carried in their luggage totaled $182,870.00 and, according to the potential

 6 claimants, they had employment and brought the cash with them because they did not trust banks during

 7 this COVID-19 virus shutdown and they wanted to have money to spend while they were in California

 8 visiting. A drug dog trained to identify the odor of narcotics on currency subsequently positively alerted

 9 to each amount of cash transported from Pennsylvania to Sacramento in March 2020.

10          Accordingly, the United States has committed substantial resources and time reviewing the

11 claims, investigative reports, and other records in this case, including criminal histories and employment

12 reports. Further, this a multi-claimant case, and discussions to resolve evidentiary inquiries and

13 settlement movement require coordination and layers of conversation. Lastly, the seizures in this case

14 took place on March 23, 2020, which was shortly after the shutdowns happened due to the COVID-19

15 global pandemic. This case was referred to the U.S. Attorney’s Office on July 1, 2020, just nine months

16 ago, when offices have been closed and all discussions, negotiations, and approval conferences have

17 occurred remotely. Thus, the COVID-19 pandemic has had a significant impact on the timing of this

18 case and progressing the settlement negotiations in this matter.

19                                                 Stipulations

20          1.     On or about June 8, 2020, claimants filed claims in the administrative forfeiture

21 proceeding with the Drug Enforcement Administration with respect to the Approximately $99,900.00 in

22 U.S. Currency, Approximately $37,965.00 in U.S. Currency, and Approximately $45,005.00 in U.S.

23 Currency (hereafter collectively “defendant currency”), which were seized on March 23, 2020.

24          2.     The Drug Enforcement Administration has sent the written notice of intent to forfeit

25 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

26 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other

27 than claimants has filed a claim to the defendant currency as required by law in the administrative

28 forfeiture proceeding.
                                                         2
                                                                              Stipulation and Order to Extend Time
           Case 2:20-mc-00229-KJM-EFB Document 10 Filed 03/08/21 Page 3 of 4



 1          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 2 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 3 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 4 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 5 parties. That deadline was September 4, 2020.

 6          4.      By Stipulation and Order filed August 26, 2020, the parties stipulated to extend to October

 7 5, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 8 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 9 forfeiture.

10          5.      By Stipulation and Order filed October 1, 2020, the parties stipulated to extend to

11 December 4, 2020, the time in which the United States is required to file a civil complaint for forfeiture

12 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

13 subject to forfeiture.

14          6.      By Stipulation and Order filed November 30, 2020, the parties stipulated to extend to

15 February 2, 2021, the time in which the United States is required to file a civil complaint for forfeiture

16 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

17 subject to forfeiture.

18          7.      By Stipulation and Order filed February 2, 2021, the parties stipulated to extend to March

19 4, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

20 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

21 forfeiture.

22          8.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

23 to April 5, 2021, the time in which the United States is required to file a civil complaint for forfeiture

24 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

25 subject to forfeiture.

26          9.      Accordingly, the parties agree that the deadline by which the United States shall be

27 ///

28 ///
                                                          3
                                                                                Stipulation and Order to Extend Time
           Case 2:20-mc-00229-KJM-EFB Document 10 Filed 03/08/21 Page 4 of 4



 1 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 2 alleging that the defendant currency is subject to forfeiture shall be extended to April 5, 2021.

 3

 4 Dated: 3/4/2021                                        PHILLIP A. TALBERT
                                                          Acting United States Attorney
 5
                                                  By:     /s/ Kevin C. Khasigian
 6                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
 7

 8 Dated: 3/4/2021                                        /s/ Jacek W. Lentz
                                                          JACEK W. LENTZ
 9                                                        Attorney for potential claimants
                                                          Nicholas Keenoy, Corey McCloud, and
10                                                        Corey Lettieri
11                                                        (Signature authorized by email)
12

13          IT IS SO ORDERED.

14 Dated: March 8, 2021

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         4
                                                                               Stipulation and Order to Extend Time
